IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 94-10866
                        Conference Calendar
                         __________________

JESSE NELSON, JR.,

                                       Plaintiff-Appellant,

versus

TRAMMELL CROW ET AL.,

                                       Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-1736-X
                        - - - - - - - - - -
                          (March 23, 1995)

Before GARWOOD, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesse Nelson, Jr., argues that the district court improperly

dismissed his complaint before the expiration of the ten-day

period for the filing of objections to the magistrate judge's

report.   In light of the legal deficiencies of Nelson's

complaint, the focus of the magistrate judge's report on these

deficiencies and not on factual matters, and the district court's

independent review of the record before dismissing the complaint,

any procedural mistake in the timing of the dismissal was


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
                            No. 94-10866
                                 -2-


harmless.    See McGill v. Goff, 17 F.3d 729, 731-33 (5th Cir.

1994).

     Nelson's argument concerning the failure of the district

court to consider his motion to amend the complaint is factually

frivolous.   The record does not contain such a motion.

     AFFIRMED.